seven w enterprises inc subsidiaries petitioners v commissioner of internal revenue respondent highland supply corporation subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date from date until date m worked as a consultant for p1 and p2 collectively ps during this period m prepared p1’s tax_return and p2’ sec_2001 tax_return in date ps hired m as their vice president of taxes as ps’ vice president of taxes m prepared and signed on behalf of ps p1’ sec_2001 sec_2002 and tax returns and p2’ sec_2002 and tax returns in through ps incor- rectly concluded that they were not liable for personal_holding_company taxes and as a result understated their tax liabil- ities relating to those years r issued p1 a notice_of_deficiency relating to through and p2 a notice_of_deficiency relating to and in the notices r determined that ps were liable for accuracy-related_penalties ps contend that they had reasonable_cause for their underpayments and acted in good_faith alternatively ps contend that they reasonably relied on the advice of m in when m served as a consult- verdate 0ct date jkt po frm fmt sfmt v files seven sheila united_states tax_court reports ant and in through when he served as vice presi- dent of taxes held pursuant to sec_1_6664-4 and c income_tax regs p1 is not liable for an accuracy-related_penalty relating to because it reasonably relied on m to prepare its tax_return held further m does not qualify as a person other than the taxpayer pursuant to sec_1_6664-4 income_tax regs with respect to the returns which he signed on behalf of ps and therefore the aforementioned regulation is not applicable to ps’ underpayments of taxes relating to through held further ps are liable for accuracy-related_penalties relating to through patrick b mathis william j niehoff and philip d speicher for petitioners merkle for respondent james m cascino david b flassing and william g foley judge the issue for decision is whether petitioners are liable for sec_6662 accuracy-related_penalties relating to tax years ending in and years in issue findings_of_fact the weder family controlled two closely held businesses highland supply corporation hsc and seven w enter- prises inc 7w hsc was the parent of a group of corpora- tions collectively hsc group which filed a consolidated fed- eral income_tax return and manufactured floral packaging and industrial wire products hsc group included highland southern wire inc and weder investment inc wi 7w a corporation principally engaged in leasing nonresidential buildings was the parent of a group of entities collectively 7w group which filed a consolidated federal_income_tax return 7w owned an 89-percent interest in weder agricul- tural limited wal a limited_partnership in hsc group and 7w group collectively peti- tioners hired william mues a certified_public_accountant to unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue the years in issue are the tax years ending date and with respect to 7w group and the tax years ending date and with respect to hsc group wi is wholly owned by highland southern wire inc which is wholly owned by hsc verdate 0ct date jkt po frm fmt sfmt v files seven sheila seven w enters inc v commissioner serve as their tax manager mues had experience relating to personal_holding_company_tax matters and had previously worked at deloitte haskins sells preparing tax returns for individuals corporations partnerships and trusts and at peabody coal co preparing consolidated_returns in petitioners promoted mues to vice president of taxes while employed by petitioners mues drafted documents performed general legal work and prepared returns for petitioners and petitioners’ shareholders petitioners provided mues with full access to all resources necessary to handle petitioners’ tax matters ie access to corporate and accounting personnel corporate records research databases and outside profes- sionals in addition petitioners authorized mues to sign on their behalf internal_revenue_service irs documents on date southpac trust international inc as trustee of the family_trust sti an entity unrelated to petitioners executed a dollar_figure interest-bearing promis- sory note the promissory note for the benefit of hsc in hsc assigned the promissory note to wi in the irs began auditing hsc group’s return and eventually expanded the audit to include hsc group’s and returns on date the irs and hsc group reached a settlement with respect to the audit relating to hsc group’s and returns the agreed adjustments were in excess of dollar_figure million and included the disallowance of more than dollar_figure of deductions relating to hsc’s president’s personal expenses these adjustments were set forth on form cg-4549 income_tax examination changes which required hsc group’s signature mues signed his name on the line labeled signature of taxpayer the irs and petitioners also reached settlements relating to hsc group’s and 7w group’s and returns hsc group had recurring adjustments relating to research and develop- ment expenses while an employee of petitioners and prior to mues obtained a master’s degree in business administration and began law school as a part-time student in date mues resigned as vice president of taxes and continued his legal studies as a full-time_student after resigning mues pursuant to an agreement provided petitioners with con- sulting services concerning tax matters and was not subject_to petitioners’ supervision or direction as a consultant mues verdate 0ct date jkt po frm fmt sfmt v files seven sheila united_states tax_court reports prepared 7w group’s return and hsc group’ sec_2001 return in date after mues completed law school petitioners hired him to serve as their vice president of taxes in accordance with his responsibilities mues prepared and signed on behalf of petitioners 7w group’ sec_2001 sec_2002 and returns and hsc group’ sec_2002 and returns with respect to the years in issue mues incorrectly characterized petitioners’ income and concluded that peti- tioners were not liable for personal_holding_company taxes the personal_holding_company_tax is a penalty tax on undis- tributed income and is designed to discourage individuals from using closely held corporations to defer taxation on divi- dends interest rents and other forms of passive_income see sec_541 sec_543 434_us_528 h rept 73d cong 2d sess c b part s rept 73d cong 2d sess c b part on hsc group’s and returns mues incorrectly concluded that interest_income relating to the promissory note held by wi was income from a source within hsc group and that wi was not liable for the personal_holding_company_tax as a result hsc group whose consolidated_return included wi understated its and tax_liabilities on 7w group’s and returns mues made a similar mistake with respect to interest_income received by wal during and wal received interest_income relating to an installment note issued by an entity outside 7w group and each year 7w in determining its income took into account a portion of that interest_income equal to 7w’s distributive_share for purposes of calculating the personal_holding_company_tax however mues did not take this income into account in addition mues misapplied the personal_holding_company_tax rules relating to rental income and in doing so incorrectly concluded that 7w’s rental income was not subject_to the personal holding com- pany tax as a result 7w group understated its through tax_liabilities on date respondent issued 7w group a notice_of_deficiency relating to and and hsc group a notice_of_deficiency relating to and collec- tively notices in the notices respondent determined that petitioners were liable for sec_6662 accuracy-related verdate 0ct date jkt po frm fmt sfmt v files seven sheila seven w enters inc v commissioner penalties on date petitioners whose principal_place_of_business was highland illinois timely filed petitions with the court seeking redetermination of the penalties set forth in the notices opinion sec_6662 and b imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax the parties agree that petitioners’ incorrect reporting of personal holding com- pany tax on their returns relating to the years in issue resulted in substantial understatements of income_tax as defined in sec_6662 see sec_7491 116_tc_438 sec_6664 however provides that no penalty shall be imposed if a taxpayer demonstrates that there was reason- able cause for the underpayment and that the taxpayer acted in good_faith see also sec_7491 higbee v commissioner supra the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability experience knowledge and education and reliance on the advice of a professional tax advisor sec_1_6664-4 income_tax regs i 7w group’s return with respect to its return 7w group contends that it is entitled to relief from the accuracy-related_penalty because it relied in good_faith on the advice of mues an inde- pendent competent tax advisor indeed when he prepared 7w group’s return mues having resigned from his position as petitioners’ vice president of taxes was working for petitioners pursuant to a consulting agreement respondent emphasizes that mues continued to perform the same activities before and after his resignation requests in essence that we ignore the consulting agreement and urges us to hold that mues was not sufficiently independent for petitioners to avail themselves of relief pursuant to sec_6664 we reject respondent’s contention mues resigned signed a valid consulting agreement and served as petitioners’ inde- verdate 0ct date jkt po frm fmt sfmt v files seven sheila united_states tax_court reports pendent contractor see 503_us_318 weber v commissioner 103_tc_378 delineating factors to be considered when determining an employment relationship between par- ties affd 60_f3d_1104 4th cir in addition mues signed 7w group’s return as a paid preparer and the consulting agreement specifically provided that he was not subject_to petitioners’ supervision 7w group provided mues an experienced and knowledgeable tax professional with all of the relevant information necessary to prepare the return and relied in good_faith on mues to accurately and correctly prepare 7w group’s return therefore it was reason- able for 7w group to rely on mues to prepare its return see sec_6664 127_tc_43 stating that it is reasonable to rely on an advisor’s professional judgment if the taxpayer selects a competent tax adviser and supplies him or her with all rel- evant information and that a taxpayer who seeks the advice of an adviser does not have to challenge the adviser’s conclusions seek a second opinion or try to check the advice by reviewing the tax code himself or herself citing 469_us_241 sec_1 b c income_tax regs accordingly 7w group is not liable for the sec_6662 accuracy-related_penalty relating to ii petitioners’ through returns petitioners contend that they exercised ordinary business care and prudence relating to their through returns we disagree it is unclear whether petitioners’ myriad of mistakes was the result of confusion inattention to detail or pure laziness but we are convinced that peti- tioners and mues failed to exercise the requisite due care see united_states v boyle supra pincite 115_tc_43 affd 299_f3d_221 3d cir petitioners are sophisticated taxpayers see 134_tc_20 sec_1_6664-4 income_tax regs indeed mues was a well-educated and experienced tax professional with full access to petitioners’ records and personnel petitioners readily acknowledge that verdate 0ct date jkt po frm fmt sfmt v files seven sheila seven w enters inc v commissioner mues was familiar with the personal_holding_company_tax rules yet emphasize that these rules are complex and that mues’ mistakes were reasonable the personal holding com- pany tax rules certainly are complex but mues failed to apply some of the most basic provisions of those rules in fact mues conceded that in applying the sec_543 test he truncated the test and misapplied the second prong he simply did not read the entire test moreover he did not understand or do the requisite work to ascertain the basic facts relating to petitioners’ income items for example the applicability of the personal_holding_company_tax rules to hsc group or any member of the affiliated_group depended in part on the determination of whether income items were from inside or outside the affiliated_group see sec_542 mues failed to recognize that sti ie the debtor on the note held by wi was an entity outside the hsc group mues was petitioners’ vice president of taxes both when the note was executed and when it was assigned furthermore mues testi- fied that he knew at the time he prepared hsc group’s returns that the note’s debtor was outside the group yet he inexplicably treated the interest_income as if it was derived from within hsc group and not subject_to the personal_holding_company_tax when asked by the court whether this was reasonable mues stated it seemed reasonable at the time it seems less reasonable now in hindsight petitioners’ repeated audit adjustments relating to multiple irs audits coupled with mues’ experience expertise and education fur- ther bolster our conclusion that petitioners failed to exercise ordinary business care and prudence as to the disputed items see 77_tc_1096 affd without published opinion 680_f2d_1388 5th cir petitioners further contend that the accuracy-related pen- alties should not apply because they relied on the advice of mues-a competent tax advisor again we disagree as pre- viously discussed good-faith reliance on the advice of an independent competent tax advisor may constitute reason- able cause and good_faith sec_1_6664-4 c income_tax regs see also neonatology associates p a v commis- sioner supra pincite the right to rely on professional tax_advice however is subject_to certain restrictions see united_states v boyle supra pincite sec_1_6664-4 c verdate 0ct date jkt po frm fmt sfmt v files seven sheila united_states tax_court reports income_tax regs pursuant to sec_1_6664-4 income_tax regs advice is any communication setting forth the analysis or conclusion of a person other than the taxpayer emphasis added petitioners contend that pursuant to sec_7701 and the definition of a taxpayer is limited to peti- tioners ie the persons subject_to the tax and does not include mues-petitioners’ employee a corporation can act eg sign the corporation’s return only through its officers see sec_6062 96_tc_858 affd 959_f2d_16 2d cir petitioners author- ized mues to act as both the vice president of taxes and the taxpayer indeed unlike the return which mues signed as a paid preparer the through returns were signed by mues on petitioners’ behalf simply put mues does not qualify as a person other than the taxpayer with respect to the returns which he signed on behalf of the tax- payer ie petitioners thus petitioners did not have reasonable_cause for the through underpay- ments see sec_1_6664-4 and c income_tax regs we need not and do not opine as to whether reliance on an in- house professional tax advisor may establish reasonable_cause in other circumstances contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing appropriate decisions will be entered f we note that petitioners citing several regulations contend that respondent’s position is con- trary to regulations providing that reasonable_cause includes reliance on the advice of house counsel the cited regulations simply are not applicable sec_53_4941_a_-1 sec_53 a vi b and d iii a foundation excise_tax regs relate to prohibited_transactions and the application of excise_taxes sec_1_856-7 income_tax regs relates to the determination of whether an entity qualifies pursuant to sec_856 as a real_estate_investment_trust these regulations are distinguishable because they explicitly pro- vide that legal counsel includes house counsel and that the advice of counsel must be in a reasoned written opinion furthermore while sec_1_6664-4 income_tax regs provides a standard for determining whether a taxpayer has acted in good_faith the cited regulations re- late to whether a taxpayer has acted willfully verdate 0ct date jkt po frm fmt sfmt v files seven sheila
